Appeal from an order of the Family Court, Wyoming County (Michael F. Griffith, J.), entered February 10, 2004 in a proceeding pursuant to Family Court Act article 10. The order adjudicated the children neglected following a fact-finding hearing, placed one child with the Wyoming County Department of Social Services and released the other two children to the custody of respondents subject to the supervision of petitioner.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: In this child protective proceeding pursuant to article 10 of the Family Court Act, William M. (respondent) contends that he was denied effective assistance of counsel. Upon our review of the record, however, we conclude that respondent was afforded meaningful representation (see Matter of Alfred C., 237 AD2d 517 [1997]). Respondent failed to preserve for our review his further contention that the children had conflicting interests and should not have been jointly represented by the same Law Guardian (see Matter of Wood v Hargrave, 292 AD2d 795, 796 [2002], lv denied 98 NY2d 608 [2002]; Matter of Lisa S. v William S., 187 AD2d 435, 435-436 [1992]). Present — Green, J.E, Hurlbutt, Scudder, Lawton and Hayes, JJ.